DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states that the molecular weight of the poly(alkylene oxide) but does not specify whether the molecular weight is number average molecular weight or weight average molecular weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9, 11-13, 18, 22-24, 27, and 40-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monnier et al (US 2018/0298217).
With regards to claim 1, Monnier teaches an oligomer bearing at least crosslinkable ethylenic unsaturation that contains in its structure at least one aminoacrylate group (abstract).  Monnier teaches the oligomer to be formed by reacting dimethylaminopropylamine (reading on a bifunctional amine) and polyethylene glycol diacrylate (0145 example 3) wherein the diacrylate has a molecular weight of 302 grams/mole (0154).
Monnier teaches the process to be or making an oligomer rather than a polymer.  However, an oligomer is defined as a low molecular weight polymers.  Therefore, oligomer reads on a polymer.
With regards to claim 2, Monnier teaches the monomer to include polyethylene glycol diacrylate (0145).
With regards to claim 5, Monnier teaches the oligomer to be formed from acrylate groups (0117) having from 1 to 7 groups (0117).
With regards to claim 6, Monnier teaches the amine compound to be a primary, secondary or tertiary amine (0030).
With regards to claim 7, Monnier teaches the amine to be a primary alkylamine (0107), ethylamine (0107), or isopropylamine (0107).
With regards to claim 9, Monnier teaches the amine to be an ethanolamine (0111) or piperazine (0111).
With regards to claims 11 and 13, Monnier teaches the monomer to be a polyethylene glycol diacrylate having a number average molecular weight of 150 to 600 (0105).
With regards to claim 12, Monnier teaches the functionality of the aminoacrylate to be at least 2 (0040).
With regards to claim 18, Monnier is silent on the amine value of the oligomer.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed structure in that the claimed compounds are used to make the oligomer with the same molecular weight as those used in the claims, the claimed physical properties relating to the amine values are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 22, Monnier teaches the composition to be used for an ink (0135).
With regards to claims 23 and 24, Monnier teaches the oligomer to be with a reactive diluent such as a monofunctional acrylate or a diacrylate (0120).
With regards to claim 27, Monnier teaches the addition of a photoinitiator (0151).
With regards to claims 40-42, Monnier is silent on the amount of migratable components after curing.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed structure in that the claimed compounds are used to make the oligomer with the same molecular weight are used as in the claims, the claimed physical properties relating to the migratable components are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.


Claims 1-7, 9, 11-13, 18-19, 21-25, 27, and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herlihy et al (US 2012/0076994).
With regards to claim 1, Herlihy teaches an amine terminated polymer having at least one (meth)acrylate group (abstract) wherein the amine is a bireactive amine (0053) and the monomer is dipropylene glycol diacrylate or diethylene glycol diacrylate (0051 with dipropylene glycol diacrylate being preferred (0051).
With regards to claims 2-4 and 11, Herlihy teaches the monomer to be a dipropylene glycol diacrylate or diethylene glycol diacrylate (0051 with dipropylene glycol diacrylate being preferred (0051).
With regards to claim 5, Herlihy teaches the polymer to have moieties from one or more acrylates that includes diacrylates, tetraacrylates and triacrylates (0051).
With regards to claim 6, Herlihy teaches the amine to be a primary amine (0038)
With regards to claims 7 and 9, Herlihy teaches the amine used to make the polymer to be piperazine (0092 example 1).
With regards to claim 12, Herlihy teaches the polymer to have at least one (meth)acrylate groups (abstract).
With regards to claim 13, Herlihy teaches the polyethylene glycol diacrylate to be PEG 200 (reading on a molecular weight around 200 grams/mole) (0051).
With regards to claim 18, Herlihy teaches the polymer to have an amine number of at least about 10 mgKOH/g (0054).
With regards to claim 19, Herlihy teaches the polymer to be a Michael addition reaction of an amine and an ester having at least one (meth)acrylate group (abstract).
With regards to claim 21, Herlihy teaches the ratio of (meth)acrylate to amine to be 8:1 (reading on 1:0.125) (0053).
With regards to claim 22, Herlihy teaches the composition to be used as a printing ink (0001) that is cured on exposure to actinic radiation (0067).
With regards to claims 23 and 24, Herlihy teaches the addition of a multifunctional acrylate monomer (0079).
With regards to claim 25, Herlihy teaches the addition of a colorant (0069).
With regards to claim 27, Herlihy teaches the addition of a photoinitiator (0068).
With regards to claims 40-42, Herlihy teaches the composition to have a low migration (0023).
Herlihy is silent on the amount of migratable components after curing.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed structure in that the claimed compounds are used to make the oligomer with the same molecular weight are .



Claims 1-2, 6-7, 9, 11, 13, 22-23, 25, 27, and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robson et al (US 3,963,771).
With regards to claims 1, 2, 6, 7, 9, and 11, Robson teaches an amine acrylate to be a reaction of a diacrylate ester and an organic amine (abstract) such as a diethylene glycol and a piperazine (abstract).
With regards to claim 13, Robson teaches the molecular weight of the ether glycol to be from 106 to 15,000 (column 3, lines 13-60).
With regards to claim 22, Robson teaches the polymer ot be used in an in formulation (example 21).
With regards to claims 23, 25, and 27, Robson teaches the ink to include benzophenone (reading on a photoinitiator), a colorant, and an amine acrylate (example 21).
With regards to claims 40-42, Robson is silent on the amount of migratable components after curing.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed structure in that the claimed compounds are used to make the oligomer with the same molecular weight are used as in the claims, the claimed physical properties relating to the migratable components are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763